Case 1:19-cv-04676-PAE Document 240

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 10/16/19 Page 1of1
Il uspc spNy |
DOCUMENT |
ELECTRONICALLY FILED |
DOC#

| DATE Ft 1: id)! | a

 

 

STATE OF NEW YORK, et al.,

Plaintiffs,
-\V-

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

Defendants.

19 Civ. 4676 (PAE)
19 Civ. 5433 (PAE)
19 Civ. 5435 (PAE)

ORDER

 

 

PAUL A. ENGELMAYER, District Judge:

Argument in the above-captioned cases will now be held in courtroom 318. The venue

has changed in order to enable the Court to use courtroom

506 as an overflow room in the event

attendance exceeds capacity. Argument is scheduled for Friday, October 18, 2019, and will start

promptly at 9:30am.

SO ORDERED.

Pomk A. Engebery

 

Dated: October 16, 2019
New York, New York

PAUL A. ENGELMAYER ~“
United States District Judge
